Order of Appellate Division reversed and judgment of Special Term reinstated, without costs. In the first place, the evidence supports the finding of Special Term that the nominating petition was properly authenticated as required by law (Election Law, § 135; see Matter of Kaplan [Greenman], 294 N. Y. 584). In the second place, not only was there no charge that any signature had been forged, hut, as both courts found below, a sufficient number of the signatures on the petition are valid.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Scileppi and Bergan. Taking no part: Judge Burke.